DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2018-040139, filed in Japan on March 6, 2018, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on August 27, 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication No. 2016-133697 to Iinuma (machine translation provided by Applicant in IDS dated August 27, 2020).
	Regarding claim 9, Iinuma teaches an imaging apparatus comprising an imaging element that photoelectrically converts captured light into an electrical signal (e.g., fig. 2, element 310; [0016]), a first filter body having at least one neutral density filter that is located on an optical axis and reduces an amount of light toward the imaging element (e.g., fig. 3, element 610, filters 616 and 617; [0029-31]), and a second filter body having at least one neutral density filter that is spaced apart from the first filter body on the optical axis and reduces the amount of light toward the imaging element (e.g., fig. 3, element 630, filters 636 and 637; [0032-34]), wherein the first filter body and the imaging element are located on the opposite side with the second filter body sandwiched there between (e.g., figs. 2 and 3), and the neutral density filter having a lowest optical density among the neutral density filters is provided in the first filter body (e.g., [0030], filter 617 is 100% transmittance, filter 616 is 1.6% transmittance).
Regarding claim 11, Iinuma teach all of the limitations of claim 11 (see the 35 U.S.C. 102 rejection to claim 9, supra) wherein wherein each of the first filter body and the second filter body is rotatable (e.g., fig. 3), and the first filter body and the second filter body are provided with a plurality of the neutral density filters having different optical densities (‘697 – e.g., fig. 3, [0029-34]) and spaced apart in a circumferential direction (‘697 – e.g., figs. 3, 7, and 8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. H6-47943U to Sigma Corp (hereinafter “Sigma”) in view of U.S. Patent Publication No. 2017/0242318 to Sato et al. (hereinafter “Sato”).
	Regarding claim 1, Sigma teaches an imaging apparatus comprising a housing (e.g., fig. 1, camera body B) having a mount part (e.g., fig. 1, part associated with bayonet 1 and outer claw bayonet 2, and unnumbered corresponding parts higher on B; [0011]) to which at least a first accessory and a second accessory are selectively attached (e.g., fig. 1, interchangeable elements L2 and L3; [0013-14]), and wherein the mount part is formed with a first mount surface to which the first accessory is attached (e.g., fig. 1, see where interchangeable element L2 connects to bayonet 1), and a second mount surface to which the second accessory is attached (e.g., fig. 1, see where interchangeable element L3 connects to outer claw bayonet 2), and the first mount surface and the second mount surface are located on a same plane (e.g., fig. 1).  Sigma, however, has not been found by the Examiner to expressly disclose an imaging element that photoelectrically converts captured light into an electrical signal. 
Nevertheless, Sato teaches a similar imaging apparatus that includes an imaging element that photoelectrically converts captured light into an electrical signal (e.g., fig. 8, 
Regarding claim 2, Sigma and Sato teach all of the limitations of claim 2 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the first mount surface and the second mount surface are formed as parts of a same member (e.g., fig. 1, where L2 and L3 connect to camera body B at elements 1 and 2, in which 1 and 2 are parts of the same member; also, in the broadest sense ,being parts of camera B could also be interpreted as being formed as parts of a same member). 

    PNG
    media_image1.png
    236
    197
    media_image1.png
    Greyscale

(portion of Figure 1)

Regarding claim 3, Sigma and Sato teach all of the limitations of claim 3 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein a contact is provided to which a terminal of the first accessory is connected in a state where the first accessory is attached to the first mount surface, and the contact is shielded by the 
Regarding claim 4, Sigma and Sato teach all of the limitations of claim 4 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein a positioning part that positions the first accessory and the second accessory in a direction orthogonal to an optical axis is formed in the housing (e.g., fig. 1, element comprising elements 1 and 2 serves to control positioning).
	Regarding claim 8, Sigma teaches an imaging unit comprising a housing (e.g., fig. 1, camera body B) having a mount part (e.g., fig. 1, part associated with bayonet 1 and outer claw bayonet 2, and unnumbered corresponding parts higher on B; [0011]) to which at least a first accessory and a second accessory are selectively attached (e.g., fig. 1, interchangeable elements L2 and L3; [0013-14]), wherein the mount part is formed with a first mount surface to which the first accessory is attached (e.g., fig. 1, see where interchangeable element L2 connects to bayonet 1), and a second mount surface to which the second accessory is attached (e.g., fig. 1, see where interchangeable element L3 connects to outer claw bayonet 2), and the first mount surface and the second mount surface are located on a same plane (e.g., fig. 1).  Sigma, however, has not been found by the Examiner to expressly disclose an imaging element that is arranged inside the housing and photoelectrically converts captured light into an electrical signal.  
Nevertheless, Sato teaches a similar imaging apparatus that includes an imaging element that is arranged inside a housing and photoelectrically converts captured light into an electrical signal (e.g., fig. 8, element 100a; [0023]).  It would have been obvious .

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sigma and Sato in view of Iinuma.
Regarding claim 5, Sigma and Sato teach all of the limitations of claim 5 (see the 35 U.S.C. 103 rejection to claim 1, supra) except for being found by the Examiner to expressly disclose the imaging apparatus further comprising a first filter body having at least one neutral density filter that is located on an optical axis and reduces an amount of light toward the imaging element, and a second filter body having at least one neutral density filter that is spaced apart from the first filter body on the optical axis and reduces the amount of light toward the imaging element, wherein the first filter body and the imaging element are located on the opposite side with the second filter body sandwiched there between, and the neutral density filter having a lowest optical density among the neutral density filters is provided in the first filter body.
	Nevertheless, Iinuma teaches an imaging apparatus (e.g., fig. 2; [0016]) comprising a first filter body having at least one filter that is located on an optical axis and reduces an amount of light toward the imaging element (e.g., fig. 3, element 610, filters 616 and 617; [0029-31]), and a second filter body having at least one neutral density filter that is spaced apart from the first filter body on the optical axis and reduces the amount of light toward the imaging element (e.g., fig. 3, element 630, filters 636 and 637; [0032-34]), wherein the first filter body and the imaging element (fig. 2, element Iinuma with the imaging apparatus as taught by Sigma and Sato as a means to expressly provide the ability to affect the transmission of light (e.g., dimming, IR, polarization; [0074]) that reaches the imaging element within a singular unit (versus requiring the attachment of filters) that also provides for the expansion via attachment of other camera equipment by way of the mount part.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 7, Sigma, Sato and Iinuma teach all of the limitations of claim 7 (see the 35 U.S.C. 103 rejection to claim 5, supra) wherein each of the first filter body and the second filter body is rotatable (‘697 – e.g., fig. 3), and the first filter body and the second filter body are provided with a plurality of the neutral density filters having different optical densities (‘697 – e.g., fig. 3, [0029-34]) and spaced apart in a circumferential direction (‘697 – e.g., figs. 3, 7, and 8). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sigma, Sato and Iinuma in view of Non-Patent Literature entitled “HDSLR Guide Chapter 4: Filters” .
Regarding claim 6, Sigma, Sato and Iinuma teach all of the limitations of claim 6 (see the 35 U.S.C. 103 rejection to claim 5, supra) except for being found by the Examiner to expressly disclose wherein an infrared cut filter is arranged on the opposite side of the second filter body with the first filter body sandwiched therebetween.  It should be noted that Iinuma does teach the use/applicability of other filters, such as infrared ([0074]).
Nevertheless, B&H Photo teaches the concept of placing an Infrared Cut filter (IRCF) in front of neutral density filters (page 6, “IR Reduction”).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have also included the IRCF as taught by B&H Photo in front of the neutral density filters of the imaging apparatus as taught by Sigma, Sato and Iinuma in order to prevent the desaturation of colors and low contrast images (because ND filters cut down visible light, but don’t cut down IR light, so as ND filtration increases, IR light transmission also increases, causing desaturation of colors and low contrast images).  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sigma, Sato and Iinuma in view of B&H Photo.
Regarding claim 10, Iinuma teaches all of the limitations of claim 10 (see the 35 U.S.C. 102 rejection to claim 9, supra) except for being found by the Examiner to expressly disclose wherein an infrared cut filter is arranged on the opposite side of the second filter body with the first filter body sandwiched therebetween.  It should be noted that Iinuma does teach the use/applicability of other filters, such as infrared ([0074]).
Nevertheless, B&H Photo teaches the concept of placing an Infrared Cut filter (IRCF) in front of neutral density filters (page 6, “IR Reduction”).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have also included the IRCF as taught by B&H Photo in front of the neutral density filters of the imaging apparatus as taught by Iinuma in order to prevent the desaturation of colors and low contrast images (because ND filters cut down visible light, but don’t cut down IR light, so as ND filtration increases, IR light transmission also increases, causing desaturation of colors and low contrast images).  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697